UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 5, 2010 Lexicon Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Delaware 000-30111 76-0474169 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 8800 Technology Forest Place The Woodlands, Texas 77381 (Address of principal executive offices and Zip Code) (281) 863-3000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17CFR230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On November 5, 2010, we issued a press release to report our financial results for the quarter ended September 30, 2010.A copy of the press release is attached to this current report on Form8-K as Exhibit99.1. The information in this Form 8-K and the Exhibit attached to this Form 8-K shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as expressly set forth by specific reference in such a filing. Item 9.01 Financial Statements and Exhibits (d)Exhibits Exhibit No. Description — Press Release of Lexicon Pharmaceuticals, Inc. dated November 5, 2010 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Lexicon Pharmaceuticals, Inc. Date:November 5, 2010 By: /s/ Brian T. Crum Brian T. Crum Vice President and General Counsel Index to Exhibits Exhibit No. Description — Press Release of Lexicon Pharmaceuticals, Inc. dated November 5, 2010
